Citation Nr: 0828017	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral pes 
planus.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
right foot injury.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2005 rating decision of the RO.  

The veteran requested a hearing before the Board, but he 
failed to appear.  Therefore, his hearing request is 
considered withdrawn, and no hearing is pending at this time.  



FINDINGS OF FACT

1.  A November 2002 rating decision denied the veteran's 
claims for service connection for pes planus and residuals of 
a foot injury.  In absence of a timely appeal, that decision 
is final.  

2.  The evidence submitted since the November 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims of service connection 
for pes planus or foot injury residuals, and does not raise a 
reasonable possibility of substantiating those claims.  



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claims of service connection for pes planus or for the 
residuals of a right foot injury.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156(a), 3.159 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act (VCAA) 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the appellant in March 2005 and 
July 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran was provided appropriate information and 
evidence necessary to reopen the claim of entitlement to 
service connection for pes planus and residuals of a right 
foot injury.  The veteran was adequately informed of the 
specific basis for the prior denial of his claim in the March 
2005 correspondence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
veteran of how disability evaluations and effective dates are 
assigned until July 2007.  

The record, however, shows that any prejudice that failure 
caused was harmless, as the Board concludes below that the 
evidence needed to reopen the veteran's claims has not been 
provided.  Thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication or prejudices the veteran.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and a VA examination 
report.  

Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2007).  

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened and 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim).  The evidence, even if new, must also be 
"material," in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that new and material evidence has not been 
submitted to reopen the veteran's claims for pes planus and 
residuals of a right foot injury.  

A November 2002 rating decision denied service connection for 
pes planus because the evidence showed that his pes planus 
existed prior to service, and there was no competent evidence 
that the veteran's pes planus had permanently worsened as a 
result of service.  

The veteran applied to reopen in January 2005.  He provided 
VA medical records that revealed complaints of foot pain (see 
October 2004 podiatry consult, December 2004 appointment), 
and provided a June 2006 x-ray report revealing "normal 
feet."  The RO denied reopening based on this evidence not 
being material.  

In November 2007, the veteran was afforded a VA examination 
where the physician was asked to opine as to the medical 
likelihood that the veteran's pre-existing bilateral pes 
planus was aggravated beyond the normal progression of the 
disease by his military service.  The physician stated that 
it was less likely than not that the veteran's two years of 
military service aggravated his pre-existing pes planus.  

Because there is still no competent evidence that the 
veteran's preexisting pes planus was aggravated by his active 
duty service, then the evidence provided is not considered 
new and material to require the reopening of that claim.  

The November 2002 rating decision also denied service 
connection for residuals of a right foot injury because the 
veteran did not show any evidence of treatment for or a 
diagnosis of a right foot injury during military service.  
Post-service treatment reports also did not show evidence of 
residuals of a right foot injury.  .

Besides the claim itself, there is no mention anywhere in the 
record of a right foot disorder until a November 2007 VA 
examination.  The physician diagnosed the veteran with 
osteoarthritis.  

The physician, when asked to provide a nexus opinion, stated 
that x-ray reports dated in June 2007, 40 years after 
service, showed no findings of osteoarthritis.  The veteran 
also reported that symptoms had only intensified in the last 
three years.  

The physician opined that osteoarthritis in the feet was a 
normal finding for the veteran's age, and in fact, the 
veteran was diagnosed with osteoarthritis in both his left 
and right foot.  Therefore, the veteran's osteoarthritis 
could not be caused by any claimed injury to his right foot.  

Although the veteran has a current disability in his feet, 
this is not enough to reopen the claim.  The veteran had to 
show evidence of residuals of a right foot injury that 
occurred in service.  

With a nexus opinion stating that his current disability is 
completely unrelated to a claimed right foot injury and 
without evidence in his service medical records of an in-
service injury, the veteran has not provided new and material 
evidence.  



ORDER

As new and material evidence has not been submitted to reopen 
the claims of service connection for pes planus or the 
residuals of a right foot injury, the appeal to this extent 
is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


